HARALSON, J.
— Under tbe act of 1890-91, “To dissolve garnishments in cases -where tbe defendant executes bond to plaintiff” (Acts 1890-91, p. 590), it has been several times held by this court, that a judgment cannot be rendered against tbe obligors in tbe bond given under tbe provisions of said act, unless and until tbe garnishee’s liability is ascertained, according to tbe forms provided thérefor by‘ existing' laws.-Collins v. Baldwin, 109 Ala. 402; Guilford v. Reeves, 103 Ala. 301; Skews v. Vancleave, 24 So. Rep. 859, s. c. 119 Ala. 418.
• ;-In this. case, it does not appear that the garnishee ever .made answer to tbe writ; but it does appear, that judgment was rendered, .against tbe obligors in said bond, before and- without ascertainment by tbe court of a monied liability for which tbe court could properly '•render judgment against tbe garnishee, if tbe bond bad not been given. This was an erroneous judgment:
Reversed and remanded.